FILED
                             NOT FOR PUBLICATION                            JUN 09 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



AKOP DZHULAKYAN,                                 No. 05-77431

               Petitioner,                       Agency No. A027-668-198

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Akop Dzhulakyan, a native and citizen of Armenia, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
abuse of discretion the denial of a motion to reopen, Perez v. Mukasey, 516 F.3d

770, 773 (9th Cir. 2008), and we deny the petition for review.

      The BIA did not abuse its discretion in denying Dzhulakyan’s motion

because he failed to establish prima facie eligibility for withholding of removal and

relief under the Convention Against Torture. See Mendez-Gutierrez v. Gonzales,

444 F.3d 1168, 1171 (9th Cir. 2006) (prima facie eligibility is established “where

the evidence reveals a reasonable likelihood that the statutory requirements for

relief have been satisfied”). Contrary to Dzhulakyan’s contention, the BIA

adequately considered the evidence he submitted with his motion. See Ghaly v.

INS, 58 F.3d 1425, 1430-31 (9th Cir. 1995).

      PETITION FOR REVIEW DENIED.




                                          2                                   05-77431